  Case 19-20497 Document 250 Filed in TXSB on 06/24/20 Page 1 of 2




                                                                     ENTERED
                                                                     06/25/2020




Signed: June 24, 2020.

                                  ____________________________________
                                  DAVID R. JONES
                                  UNITED STATES BANKRUPTCY JUDGE
Case 19-20497 Document 250 Filed in TXSB on 06/24/20 Page 2 of 2
